Citation Nr: 1201830	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1986 to November 1986, January 1991 to August 1991, September 2000 to May 2001, February 2003 to May 2004, and from July 2006 to November 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The preponderance of the evidence demonstrates that posttraumatic stress disorder (PTSD) is related to active service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim of entitlement to service connection for PTSD, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2011).  

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2011).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2). 

Here, the Veteran's STRs are silent regarding any complaints, treatment, or diagnoses of PTSD.  The Veteran has asserted that in December 2006 in Iraq, he was in a convoy that was subject to an improvised explosive device (IED) attack.  Two December 2006 sworn statements from fellow soldiers in the convoy confirm this allegation.  Also of record is a Combat Action Badge award based on "[a]ctively engaging or being engaged by the enemy" in a December 2006 incident.  It is thus clear that the Veteran engaged in combat with the enemy.  Accordingly, the Board finds that the Veteran's stressor is confirmed.  

The crux of this appeal, therefore, is whether there is a DSM-IV diagnosis of PTSD based upon the Veteran's confirmed stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

VA medical records contain Axis I diagnoses of PTSD in July 2008, September 2008, October 2008, November 2008, January 2009, February 2009, and September 2010.  A June 2010 VA neuropsychological report also diagnosed PTSD.  These diagnoses, however, do not link the PTSD diagnosis to any particular stressor.

A June 2008 VA examination report and a May 2009 addendum report concluded that there was no DSM-IV diagnosis of PTSD.  A June 2008 VA examination report indicated that no testing for trauma exposure was done, but that the DSM-IV criteria for PTSD were not met.  The examiner did not provide supporting explanation.  The examiner diagnosed major depressive disorder.  The examiner noted that it was clear that the Veteran's military experience, especially the most recent Iraq deployment, affected him emotionally as he had had no previous significant mental disorder.  A March 2009 VA addendum report also indicated that there was no DSM-IV PTSD diagnosis.  The examiner noted that despite the PTSD diagnoses of record, the symptoms were more compatible with a depressive disorder which was related to active service.  On this basis, in May 2009, the RO granted service connection for a major depressive disorder.  

In a January 2009 VA initial psychiatric evaluation, the Veteran recounted two instances of traumatic exposure, including the IED attack on his convoy.  The examiner noted that the Veteran reported symptoms of PTSD and marked depression.  Upon a thorough mental status examination, an Axis I diagnosis of PTSD was made, as well as diagnoses of major depression and alcohol dependence, in remission.  

The Board finds that the evidence of record supports a finding of service connection for PTSD.  As noted above, the Board finds that there is credible supporting evidence of an in-service stressor.  See 38 C.F.R. § 3.304(f)(2).  Although the June 2008 and March 2009 VA reports determined that a DSM-IV diagnosis of PTSD was not indicated, other VA medical records determined that such a diagnosis was appropriate.  Additionally, although the January 2009 VA record did not address the negative opinions of record, the diagnosis was provided based upon the confirmed stressor.  All of the medical opinions and diagnoses were made in accordance with the DSM-IV, were definitive, and were made by competent VA examiners upon either a review of the claims file or a thorough psychiatric examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the persuasiveness of an opinion is based on whether the examiner was informed of the relevant facts in rendering a medical opinion); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner"); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) (noting that the probative value of a medical opinion is diminished where the opinion is ambivalent).  The Board thus finds that the opinions are competent, credible, and probative.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  Thus, there is evidence on both sides of this issue.

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  If the evidence supports the claim or is in relative equipoise, the claimant prevails; if a fair preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Here, the evidence is in equipoise because there is a balance of positive and negative evidence regarding the presence of a DSM-IV diagnosis of PTSD based on the Veteran's confirmed stressor.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection is warranted. 


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


